DETAILED ACTION
	This action is responsive to the following communications: the Application filed March 29, 2021, and Information Disclosure Statement filed on May 29, 2021.
	Claims 1-22 are pending. Claims 1, 11 and 16 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on March 29, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2014/0032949).


	Regarding independent claim 1, KIM et al. disclose a memory device, comprise: a first circuit (152, figures 1 and 2)  a second circuit (154, figures 1 and 2); and an adaptive body bias generator (160, figure 1) configured to receive frequency detection information or temperature detection information (Temp Sensor, figure 1), to apply a first forward body bias or a first reverse body bias (Vrbbp, figure 1, also see ABTRACT and paragraphs [0027] and [0035[) to the first circuit (152, figure 1) in response to the frequency detection information or the temperature detection information (Temp Sensor, figure 1), and to apply a second forward body bias or a second reverse body bias (Vrbbn, figure 2) to the second circuit (154, figure 1) in response to the frequency detection information or the temperature detection information (Temp Sensor, figure 1).

	Regarding claim 6, KIM et al. disclose the limitation of claim 1.
	KIM et al. further disclose further comprising a temperature detector (Temp Sensor, figure 1) configured to detect a temperature of the memory device (see para.[0003]) and generate the temperature detection information (see para.[0027] disclose the body bias generator to adjust a level of the set bias voltage applied to the plurality of transistors base on a temperature of the system on chip)

	Regarding claim 9, KIM et al. disclose the limitation of claim 1.
	KIM et al. further disclose wherein the frequency detection information or the temperature detection information (Temp Sensor, figure 1) is received from an external device (figure 1).
	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomishima et al. (US 5,822,264)

	Regarding independent claim 16, Tomishima et al. disclose a memory device, comprising: memory cells (10, figure 1): and bit line (BLP, figure 3) sense amplifiers (SA1 and SA3, figure 3, also see figure 2) configured to sense data stored in the respective memory cells through bit lines and complementary bit lines connected (see figure 3, also see col.8, ll.45-57 discloses: Each of bit line pairs BLP0-BLP3 includes a pair of bit lines BL and /BL. Data signals complementary to each other are transmitted to the pair of bit lines BL and /BL) to the respective memory cells (MC, figure 3), wherein. a first bit line sense amplifier of the bit line sense amplifier is driven with a forward body bias, or a second bit lime sense amplifier of the bit line sense amplifiers is driven with a reverse body bias (see figure 3, also see col.2. ll.62-67 see below)
	
    PNG
    media_image1.png
    81
    921
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2014/0032949) in view of Takai et al. (US 2020/0313678)



	Regarding claim 3, KIM et al. disclose the limitation of claim 1.
	However, KIM et al. are silent with respect to further comprising a frequency detector configured to detect a frequency of a clock received from an external device and generate the frequency detection information.
	Takai et al. disclose a frequency detector (320, figure 3) configured to detect a frequency of a clock (RefClk, figure 3, also see ABTRACT discloses: A frequency detector of the frequency detector is configured to cause an adjustment to the value of the bias voltage in response to detection of a frequency deviation between the reference clock signal) received from an external device and generate the frequency detection information (see para.[0021] disclose: reference clock signal RefClk and the PLL and VCO circuit 220 may be configured to generate frequency).
	Since KIM et al.  and Takai et al. are both from the same field of endeavor, the purpose disclosed by Takai et al. would have been recognized in the pertinent art of KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Takai et al. to teaching of KIM et al. for purpose of using clock signal to generate a frequency.


	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2014/0032949) in view of SUNG (US 2020/0357458) and further in view of Wu et al. (US 7,183,596).

	Regarding claim 10, KIM et al. disclose the limitation of claim 9.
	However, KIM et al. are silent with respect to wherein the first circuit includes a core circuit, the second circuit includes a peripheral circuit, and at least one of the core circuit and the peripheral circuit includes at least one transistor having a high-k metal gate.
	SUNG discloses wherein the first circuit includes a core circuit (201, figure 1), the second circuit includes a peripheral circuit (205, figure 1), and at least one of the core circuit and the peripheral circuit.
	Since KIM et al. and SUNG are both from the same field of endeavor, the purpose disclosed by SUNG would have been recognized in the pertinent art of KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SUNG to teaching of KIM et al. for purpose of using a spare circuit to select to change a function of the main circuit component.
	However, both KIM et al. and SUNG are silent with respect to at least one transistor having a high-k metal gate.
	Wu et al. disclose at least one transistor having a high-k metal gate (see claim 1).
	Since KIM et al., SUNG and Wu et al. are from the same field of endeavor, the purpose disclosed by Wu et al. would have been recognized in the pertinent art of KIM et al. and SUNG
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Wu et al. to teaching of KIM et al. and SUNG for purpose of using a high-k metal gate to improve for metal loss issue.

	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima et al. (5,822,264) in view of Nakazato (US 2005/0264322) and further in view of Wu et al. (US 7,183,596).

	Regarding claim 21, Tomishima et al. disclose the limitation of claim 16.
	However, Tomishima et al. are silent with respect to wherein at least one of the bit line sense amplifiers includes at least one pull-up or pull-down transistor  having a high-k metal gate (HR MG).
	Nakazato et al. disclose wherein at least one of the bit line sense amplifiers includes at least one pull-up or pull-down transistor (see figure 10, and para.[0021] discloses: a sense amplifier that includes pre-charge circuits, cross-coupling of a pair of data line pull-down transistors to a pair of intermediate nodes, and cross -coupling of a pair of input bit lines to the pair of intermediate nodes).
	Since Tomoishima  et al. Nakazato et al. are both from the same field of endeavor, the purpose disclosed by Nakazato et al. would have been recognized in the pertinent art of Tomoishima et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nakazato et al. to teaching of Tomishima et al. for purpose of using a spare of bit lines to transfer data of memory operation.
	However, both Tomoishima et al. and Nakazato et al. are silent transistor having a high-k metal gate (HR MG).
	Wu et al. discloses transistor having a high-k metal gate (HR MG) (see claim 1 of Wu et al.)
	Since Tomoishima et al., Nakazalo t al. and Wu et al. are from the same field of endeavor, the purpose disclosed by Wu et al. would have been recognized in the pertinent art of Tomishima et al. and Nakazato et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Wu et al. to teaching of Tomoishima et al. and Nakazato et al. for purpose of using a high-k metal gate to improve for metal loss issue.

	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima et al. (5,822,264) in view of Nakazato (US 2005/0264322) and further in view of Wu et al. (US 7,183,596) and further in view of Shim et al. (US 2017/0032731).

	Regarding claim 22, the combination of Tomishima et al., Nakazato and Wu et al. disclose the limitation of claim 21.
	However, the combination of Tomishima et al., Nakazato and Wu et al. are silent with respect to wherein the forward body bias or the reverse
body bias is applied to the at least one pull-up or pull-down transistor. 
	Shim et al. disclose wherein the forward body bias or the reverse
body bias is applied to the at least one pull-up or pull-down transistor (see para. [0104] below).

    PNG
    media_image2.png
    172
    910
    media_image2.png
    Greyscale


Since Tomoishima et al., Nakazalo et al., Wu et al. and Shim et al. are from the same field of endeavor, the purpose disclosed by Shim et al. would have been recognized in the pertinent art of Tomishima et al. Nakazato et al. and Wu et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Shim et al. to teaching of Tomoishima et al. , Nakazato et al. and Wu et al. for purpose of using pull-down transistor may shifted to a positive voltage due to a positive gate bias stress.

Allowable Subject Matter
Claims 2, 4-5, 7-8 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the first circuit is part of a speed path, and the second circuit is part of a leakage path in combination with the other limitation thereof as is recited in the claim.

	
	Regarding claim 4, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of the adaptive body bias generator applies the first forward body bias to the first circuit in response to the frequency detection information indicating that the frequency is higher than a reference frequency, and applies the first reverse body bias to the first circuit in response to the frequency detection information indicating that the frequency is lower than the reference frequency in combination with the other limitation thereof as is recited in the claim. Claim 5 depends on claim 4.

	Regarding claim 7, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of the adaptive body bias generator applies the first forward body bias to the first circuit in response to the temperature detection information indicating that the temperature is lower than a reference temperature, and applies the first reverse body bias to the first circuit in response to the temperature detection information indicating that the temperature is higher than the reference temperature in combination with the other limitation thereof as is recited in the claim. Claim 8 depends on claim 7.

	 Regarding claim 17, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein a third bit line sense amplifier of the bit line sense amplifiers includes at least one first transistor to which the forward body bias is applied and at least one second transistor to which the reverse body bias is applied in combination with the other limitation thereof as is recited in the claim.

	Regarding claim 18, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the forward and reverse body biases are differently set, based on a number of times each of the memory cells is accessed, for a corresponding one of the bit line sense amplifiers with the other limitation thereof as is recited in the claim.

	Regarding claim 19, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the forward and reverse body biases are differently set, based on a data value stored in each of the memory cells, for a corresponding one of the bit line sense amplifiers with the other limitation thereof as is recited in the claim.

	Regarding claim 20, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein frequency detection information or temperature detection information is received from an external device, and the forward and reverse body biases are differently set, based on the received frequency detection information or temperature detection information with the other limitation thereof as is recited in the claim.

	
	Claims 11-15 are allowed.

	Regarding claim 11, the prior art does not teach or suggest the claimed invention having “detecting at least one bias parameter; setting a body bias according to the at least one bias parameter: and applying the body bias to a circuit, wherein the setting of the body bias includes:  setting a first forward body bias or a first reverse body bias as a first body bias for a speed path: and setting a second forward body bias or a second reverse body bias as a second body bias for a leakage path”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 12-15, the claims have been found allowable due to their dependencies to claim 11 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827